             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MARIE ELAINE BURNS,                        :
         Plaintiff,                        :      1:18-cv-113
                                           :
      v.                                   :      Hon. John E. Jones III
                                           :
EXPERIAN INFORMATION                       :
SOLUTIONS, INC.                            :
         Defendant.                        :

                                    ORDER

                              November 26, 2018

      Presently before this Court is Defendant Experian Information Solutions,

Inc.’s Motion for Summary Judgment. (Doc. 27). In conformity with the

Memorandum issued on today’s date, IT IS HEREBY ORDERED THAT:

      1.    Defendants’ Motion for Summary Judgment (Doc. 27) is GRANTED.

      2.    The Clerk of the Court SHALL CLOSE the file on this case




                                           s/ John E. Jones III
                                           John E. Jones III
                                           United States District Judge
